DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
Response to Amendment
The amendment filed on December 23, 2021 has been entered. Claims 1-3, 5-20 remain pending in the application.  
Claim Interpretation
The claimed “hook-shaped” is interpreted as something that is shaped like a hook. The term “hook” is interpreted as “a curved or bent device for catching, holding, or pulling” in Merriam-Webster dictionary.
The claimed “radially protrude into” interpreted as the hook-shaped protrusions of spring coupling portion are placed along the periphery of the spring.
The claimed “radially protruding” is interpreted as the collar extends from the coupling element along a periphery of the spring.
The claimed “protrusions are adapted to engage behind an edge of the opening or recess” in claim 14 is interpreted as protrusions can engage outside of 
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 1, 16, 20 recite “a hob plate”, and “an induction hob”. It is not clear if these are referencing the same structure or different structures. 
Claims 1, 16, 20 recite “a hob plate”, and “a housing of an induction hob”. It is not clear if these are referencing the same structure or different structures. 
Claims 2-3, 5-15, 17-19 are objected because of their dependency on claims 1, 16, and 20.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-3, 8-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG AGM73610701 washer magnetic door plunger, YouTube 2014 and Amazon (hereafter LG AGM) and Kim et al., US20100044367 (hereafter Kim).
Regarding claim 1, LG AGM teaches a pressing entity with a spring and coupler. Even though the LG AGM is not used in induction cooker, it solves the same problem of pressing the door against the frame of the washer corresponding to pressing a heating unit against a hob plate in the instant claim. Screenshot 1 and 3 of LG AGM is from YouTube dated in 2014. Screenshot 2 and 4 of LG AGM from Amazon is presented as evidence. Screenshot 2 teaches the exact structure LG AGM as Screenshot 1 with a better view of the structure.
“the pressing entity comprising:  a spring element……; and - a coupling element,” (Screenshot 1 and 2)

    PNG
    media_image1.png
    925
    1388
    media_image1.png
    Greyscale

Screenshot 1 teaches LG AGM73610701 available on YouTube in 2014
“said coupling element being adapted to detachably couple the pressing entity with the induction heating unit; wherein the coupling element comprises:” (LG AGM is a replaceable part in a washer hence it is detachably coupled. )
 “a spring coupling portion receiving the spring element within the coupling element such that a distal end of the coupling element surrounds a periphery and the first free end of the spring element protrudes out of the distal end of the coupling element.” (Annotated screenshot 2)  

    PNG
    media_image2.png
    952
    1540
    media_image2.png
    Greyscale

Screenshot 2 of LG AGM73610701 from Amazon 


    PNG
    media_image3.png
    468
    1118
    media_image3.png
    Greyscale

Zoomed in view of Screenshot 2 of LG AGM73610701 from Amazon 
“a spring element having a first end configured to engage a housing of an induction hob;” (The limitation “configured to” is interpreted as a compression spiral spring as described in page 2 of the original disclosure “the spring element is a compression spring, specifically a compression spiral spring. Thereby, by placing the protruding free end of the spring element on a counter-bearing portion (e.g. a housing portion) and compressing the spring element, an induction heating unit operatively coupled with the coupling element of the pressing entity and including one or more induction coils can be pressed against the hob plate.” 
Screenshot 2 of LG AGM73610701 teaches a compression spiral spring. Additionally, the limitation “a housing of an induction hob;”  is directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.)
“wherein the spring element is compressed between the housing and the coupling element for pressing the induction heating unit against the hob plate.”( The limitation “the housing ……for pressing the induction heating unit against the hob plate”  is directed to a material or article worked upon by an apparatus. The 
The limitation is interpreted as spring element is compressed between the coupling element and another structure. It is inherent for a compressed spiral spring to be compressed under pressure. Since  LG AGM teaches a compression spiral spring, it is inherent that LG AGM is compressed under pressure between coupling element and another structure.)
“Pressing entity for pressing an induction heating unit against a hob plate,” (LG AGM does not specifically teach pressing entity for induction cooker. Kim teaches an induction heating unit having a small and compact structure. The claimed “for pressing an induction heating unit against a hob plate” is reciting intended use of the pressing unit. Fig. 2 and paragraph [17] teaches support unit 10, equivalent to pressing entity, supporting induction coil 4 through coil base 12 on main body 2.  27
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the support unit 10 in an induction heating unit against a hob plate”  is directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.)
Regarding claim 2, 
“Pressing entity according to claim 1, wherein the spring coupling portion comprises a recess for receiving a portion of said spring element.” (Annotated screenshot 2)  
Regarding claim 3,
“Pressing entity according to claim 1, wherein the spring element is a compression spring.” (Screenshot 1 and 2) 
Regarding claim 8,
“Pressing entity according to claim 1, wherein the coupling element is adapted to be inserted into an opening or recess provided within the induction heating unit.” (The limitation “into an opening or recess provided within the induction heating unit” is directed to a material or article worked upon by an apparatus. The material or article work on is an opening within the induction heating unit. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.  The claim is interpreted as coupling element can be inserted to any other structure. Screenshot 3 of LG AGM teaches spring coupler inserted into an opening of a door.)

    PNG
    media_image4.png
    944
    1337
    media_image4.png
    Greyscale

Screenshot 3 of LG AGM teaches spring coupler inserted into an opening of door as the cross section of coupler is adapted to that of the opening.
Regarding claim 9,
“Pressing entity according to claim 8, wherein the coupling element comprises an outer cross section adapted to a cross section of the opening or recess provided within the induction heating unit.”(Annotated screenshot 3 of LG AGM)  
Regarding claim 10,
“Pressing entity according to claim 8, wherein a cross section of the coupling element comprises a circular shape or arc-shaped portions in order to be received in the (Annotated screenshot 3 of LG AGM.)  
Regarding claim 11,
“Pressing entity according to claim 1, wherein the coupling element is fixed into a section of the induction heating unit.”  (The limitation “a section of the induction heating unit” is directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115. 
 The claim is interpreted as the coupling element is fixed with any other structure.  Screenshot 1 and 2 of LG AGM teaches hooks that engage with another structure. Screenshot 3 of LG AGM teaches coupling element is fixed with a separate structure.)
Regarding claim 12,
“Pressing entity according to claim 11, wherein one or more hook-shaped protrusions is/are adapted to engage into or behind a section of the induction heating unit.” (The limitation “engaging into a section of the induction heating unit” is directed to a material or article worked upon by an apparatus. The material or article work on is a section within the induction heating unit. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115. 
 The claim is interpreted as coupling element has fixing means that can engage with any other structure.  Screenshot 1 and 2 of LG AGM teaches hooks at the coupling section that engages the coupling section with another structure.)
Regarding claim 15, 
 “Induction hob comprising an induction heating unit comprising one or more induction coils and a hob plate, the induction heating unit comprising the pressing entity according to claim 1 in order to press the induction heating unit against the hob plate.” (LG AGM does not teach induction hob. Kim teaches an induction heating unit having a small and compact structure. Fig. 1 and 2 teaches   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the pressing entity as taught in LG AGM with the hob as taught in Kim. One of ordinary skill in the art would have been motivated to do so in order to “prevent the circuit unit from being overheated” as taught in Kim in paragraph [7].)

    PNG
    media_image5.png
    664
    792
    media_image5.png
    Greyscale

Fig. 1 of Kim teaches an induction hob with pressing entity
Claims 5-7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG AGM73610701 washer magnetic door plunger, YouTube 2014 and Amazon (hereafter LG AGM) and Kim et al., US20100044367 (hereafter Kim) as applied to claim 1 above and further in view of  Takenaka et al., US 8205912 (hereafter Takenaka).
Regarding claim 5, 
“Pressing entity according to claim 1, wherein a second end of the spring element is fixed within the spring coupling portion.” (The primary combination of references does not explicitly teach hooks to hold the spring within the coupling portion.
 Takenaka et al. teaches a coupling structure comprising a receiving part and a locking part connectable to receiving part. Even though the coupling structure in Takenaka is not used in induction cooker, it is solving the same problem of holding the spring inside the coupler by hooks as the instant claim.
Column 2, line 61- column 3, line 9 in Takenaka teaches “The fluid line coupling according to the exemplary embodiment of FIG. 1 is further equipped with a locking part 15 made of a hard-elastic synthetic material and having an annular body 16. …two also diametrically oppositely disposed spring tongues 18, which are insertable into the spring tongue receiving clearances 6, it being the 

    PNG
    media_image6.png
    549
    878
    media_image6.png
    Greyscale

Fig. 3 of Takenaka et al. teaches a pair of flexible spring fixing hooks and a pair of coupling fixing hooks before locking

    PNG
    media_image7.png
    541
    938
    media_image7.png
    Greyscale

Fig. 4 of Takenaka et al. teaches a pair of flexible spring fixing hooks and a pair of coupling fixing hooks during locked position
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of LG AGM. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, since LG AGM teaches outward protruding hook-
Regarding claim 6,
“Pressing entity according to claim 5, wherein hook-shaped protrusions in the spring coupling portion are adapted to engage into a coil of the spring element.” (LG AGM does not explicitly teach hooks to hold the spring. Fig. 1, 3, and 4 of Takenaka teaches hook shaped protrusions 19 that engage to hold collar 29. Since the collar 29 is spherical and round like a coil of a spring, hook 19 is expected to engage into a coil of a spring. It is noted that the term collar corresponds to two different type structures in Takenaka and in instant application. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of LG AGM. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by 
Regarding claim 7,
“Pressing entity according to claim 6, wherein said hook-shaped protrusions radially protrude into the spring coupling portion.” (LG AGM does not explicitly teach hooks to hold the spring. Takenaka teaches in column 3, lines 8-9 “Formed on the free ends of each spring tongue 18 is a respective radially inwardly projecting locking projection 19.” The radially inwardly projecting locking projections 19 correspond to hooks in the instant claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of LG AGM. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them 
Regarding claim 20,
“ A pressing entity for pressing an induction heating unit against a hob plate, the pressing entity comprising: 6a spring element having a first end configured to engage a housing of an induction hob; and a coupling element, said coupling element being adapted to detachably couple the pressing entity with the induction heating unit; wherein the coupling element comprises: a spring coupling portion receiving the spring element within the spring coupling portion such that the first end of the spring element protrudes out of the coupling element and the spring element is compressed between the housing and the coupling element for pressing the induction heating unit against the hob plate;” (Similar scope to claim 1 and therefore rejected under the same argument)
“and spring fixing means for fixing a second end of the spring element in the spring coupling portion wherein said spring fixing means comprises hook-shaped protrusions radially protruding into the spring coupling portion to engage into a coil of the spring element.” 
Claims 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG AGM73610701 washer magnetic door plunger, YouTube 2014 and Amazon (hereafter LG AGM) and Kim et al., US20100044367 (hereafter Kim) as applied to claim 9 above and further in view of  Manuel et al., EP 3012536 (hereafter Manuel).
Regarding claim 13, 
“Pressing entity according to claim 9, wherein the coupling element comprises a radially protruding collar extending around a periphery of the coupling element and forming a contact surface being adapted to rest against a planar portion close to the opening or recess of the induction heating unit.”  (The limitation “a planar portion close to the opening or recess of the induction heating unit” is directed to a material or article worked upon by an apparatus. The material or article work on is a planar section within the induction heating unit. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.  The claim is interpreted as a collar of the coupling element forms a 

    PNG
    media_image8.png
    406
    723
    media_image8.png
    Greyscale

Fig. 11 of Manuel teaches a collar of the coupling element
Manuel teaches a connection system that detachably connects a cover plate with a hob cavity in a gas hob. In Fig. 11, Manuel teaches a circular support section 11 corresponding to collar of the instant claim. Collar 11 “is set up to lie flat on the hob trough 3” as taught in page 7, paragraph 6 of the attached machine translation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the collar as taught in Manuel to the coupling element of LG AGM when LG AGM is used against a planar 
Regarding claim 14,
“Pressing entity according to claim 13, wherein fixing means comprising 4one or more hook-shaped protrusions are adapted to engage behind an edge of the opening or recess when the collar rests against the planar portion of the induction heating unit.”  (The limitation “the opening or recess…the planar portion of the induction heating unit” is directed to a material or article worked upon by an apparatus. The material or article work on is an opening in the planar section within the induction heating unit. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.  The claim is interpreted 
Manuel teaches a connection system that detachably connects a cover plate with a hob cavity in a gas hob. In Fig. 11, Manuel teaches a circular support section 11 corresponding to collar of the instant claim. Collar 11 “is set up to lie flat on the hob trough 3” as taught in page 7, paragraph 6 of the attached machine translation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the collar as taught in Manuel to the coupling element of LG AGM when LG AGM is used against a planar surface. One of ordinary skill in the art would have been motivated to do so to enable “the support portion 11 is spring-biased against the hob trough 3. As a result, a relative movement between the connection pin 6 and the hob trough 3 can be prevented” as taught in page 10, paragraph 1 of Manuel. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG AGM73610701 washer magnetic door plunger, YouTube 2014 and Amazon (hereafter LG AGM), Kim et al., US20100044367 (hereafter Kim), and Takenaka et al., US 8205912 (hereafter Takenaka).
Regarding claim 16,
“A pressing entity for pressing an induction heating unit against a hob plate,” (Similar scope to claim 1 and therefore rejected under the same argument.) 
“the pressing entity comprising: a coupling element adapted to be inserted through an opening in a support plate of the induction heating unit,” (The limitation “through an opening in a support plate of the induction heating unit” is directed to a material or article worked upon by an apparatus. The material or article work on is an opening in a support plate of the induction heating unit. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.  The claim is interpreted as the coupling element can be inserted 
 “the coupling element having a recess therein and a collar extending radially from a periphery of the coupling element”(Similar scope to claims 2 and 13 and therefore rejected under the same argument.)
“a first flexible hook-shaped protrusion of said coupling element at least partially protruding inwardly into said recess,” (LG AGM does not explicitly teach hooks protruding inwardly into the recess. Fig. 1, 3, and 4 of Takenaka teaches hook shaped protrusions 19 that are protruding inward. Fig. 3 and 4 also teaches that hook 19 is connected to spring tongue 18 whereas spring tongues are flexible as taught in abstract. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of LG AGM. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30. Moreover, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed 
“and a compression spring partially received within said recess through said opening such that a distal end of the coupling element surrounds a periphery of the compression spring and a first end of the compression spring protrudes out from the distal end of the coupling element, wherein said first end of the compression spring is configured to engage a housing of an induction hob such that the compression spring is compressed between the housing and the coupling element for pressing the induction heating unit against the hob plate;” (Similar scope to claims 1 and 3 and therefore rejected under the same argument.) 
“said first flexible hook-shaped protrusion being configured such that upon insertion of said compression spring into said recess the first flexible hook-shaped protrusion bends outwardly to make way for said insertion of said spring, and such that the first flexible hook-shaped protrusion resumes its inward-protruding position in said recess once the spring has been inserted so as to interact with coils or windings of the spring in order to retain the spring within the recess5.”(LG AGM does not explicitly teach hooks protruding inwardly into the recess. Fig. 3, and 4 of Takenaka teaches hook shaped protrusions 19 that move outward when plug-in part 28 is inserted into the receiving body 2. The hooks 19 move inward and  It is noted that the term collar corresponds to two different type structures in Takenaka and in instant application. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of LG AGM. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30. Moreover, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114. )
  Regarding claim 17,
“The pressing entity according to claim 16, said coupling element being made of electrically non-conductive material.” (Screenshot 3 teaches that spring coupler is made of plastic. It is well known in the art that plastic is electrically non-conductive.)

    PNG
    media_image9.png
    918
    1537
    media_image9.png
    Greyscale
 
Screenshot 4 of  LG AGM73610701 from Amazon
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG AGM73610701 washer magnetic door plunger, YouTube 2014 and Amazon (hereafter LG AGM), Kim et al., US20100044367 (hereafter Kim), and Takenaka et al., US 8205912 (hereafter Takenaka) as applied to claim 16 above and further in view of Manuel.
Regarding claim 18,
“The pressing entity according to claim 19, said coupling element comprising a pair of said first flexible hook-shaped protrusions at least partially protruding inwardly into and arranged at opposite sides of the recess,” (LG AGM 

    PNG
    media_image10.png
    555
    685
    media_image10.png
    Greyscale

Zoomed out view of Fig. 1 of Takenaka teaches hooks at opposite side of recess
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a pair of hooks with spring tongues as taught in Takenaka to the coupling portion of LG AGM. One of ordinary skill in the art would have been motivated to do so to allow “a releasable connection between the receiving part and the plug-in part” as taught by Takenaka et al. in column 1, line 28-30. Moreover, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114. Furthermore, since LG AGM teaches outward protruding hook-shaped protrusions it would have been obvious to duplicate and rearrange the hooks to be inward protruding to hold the spring inside recess. Duplication of parts without a new and unexpected result is obvious. MPEP 2144.04-VI-B. Similarly rearrangement of parts require only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C. )
“ and a pair of said second flexible hook-shaped protrusion protruding outward from and arranged at opposite sides of said circumferential surface and spaced axially from said collar so as to define said receiving space.” (Screenshot 1 
In Fig. 11, Manuel teaches a circular support section 11 corresponding to collar of the instant claim. Collar 11 “is set up to lie flat on the hob trough 3” as taught in page 7, paragraph 6 of the attached machine translation. 
    PNG
    media_image11.png
    506
    655
    media_image11.png
    Greyscale
 

Annotated Fig. 9 of Manuel teaches how coupler from LG AGM can be modified to have a collar 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the collar as taught in Manuel to the coupling element of LG AGM when LG AGM is used against a planar surface. One of ordinary skill in the art would have been motivated to do so to enable “the support portion 11 is spring-biased against the hob trough 3. As a result, a relative movement between the connection pin 6 and the hob trough 3 can be prevented” as taught in page 10, paragraph 1 of Manuel. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 19,
“ The pressing entity according to claim 16, said coupling element further comprising: a second flexible hook-shaped protrusion of said coupling element protruding outward from a circumferential surface thereof and spaced axially from said collar so as to define a receiving space between said second hook-shaped protrusion and said collar,” 
“said second flexible hook-shaped protrusion being configured such that upon insertion of said coupling element through said opening in said support plate the second flexible hook-shaped protrusion bends inward to make way therefor until a portion of said support plate surrounding the opening therein reaches said receiving space, whereupon said second flexible hook-shaped protrusion resumes its radially outward- protruding position so as to confine said portion of said support plate in the receiving space between said collar and the second flexible hook-shaped protrusion.”  (The limitation “said opening in said support plate” is directed to a material or article worked upon by an apparatus. The material or article work on is an opening in a support plate of the induction heating unit. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.
The limitation “the second flexible hook-shaped protrusion bends inward to make way…said second flexible hook-shaped protrusion resumes its radially outward- protruding position so as to confine said portion of said support plate in the receiving space” is describing intended use of the hook-shaped protrusions.  When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. MPEP 2114.
The limitation is interpreted as hook-shaped protrusions are flexible. Screenshot 1 and 2 of LG AGM teaches a pair of hooks protruding outward and arranged at opposite sides of the recess. The hooks can latch on to a support plate and hence create a receiving space. The hooks are flexible because they can be snapped in and out of an opening as shown in Screenshot 3.)
Response to Arguments
Applicant’s arguments filed on December 23, 2021 with respect to claim(s) 1-3, 5-20 have been considered but are not persuasive. The applicant has amended claims 1, 16, and 20 to recite 

    PNG
    media_image12.png
    134
    906
    media_image12.png
    Greyscale
 
Applicant argues that this makes the claims distinguishable over prior art. However, the primary combination of prior art teaches the limitation as discussed above. 
In response to applicant's argument on page 8 that LG AGM uses the spring to push the door away from a frame while the instant claim uses the spring to press against a hob plate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the spring in LG AGM is compressed under pressure and releases energy when the pressure is taken away which is same as the instant claim. 
In response to applicant's argument on page 8 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, applicant’s 
In response to applicant's arguments on page 8 and 9 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues that LG AGM does not teach induction heating unit, a hob and a housing. However, OA mailed on September 23, 2021 relied upon Kim to teach induction heating unit, a hob and a housing. Moreover, induction heating unit, a hob and a housing are not even claimed as part of the pressing entity. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761